141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Alexander GEORGE, Appellant.
No. 97-3633.
United States Court of Appeals, Eighth Circuit.
Submitted April 6, 1998.Filed April 15, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
In November 1996, Alexander George pleaded guilty to one count of wire fraud in violation of 18 U.S.C. § 1343.  The district court1 sentenced him to thirteen months in prison and three years supervised release, and ordered restitution in the amount of $20,792.09.  When George later withdrew his attempt to withdraw his guilty plea, the district court afforded him a one-level reduction for acceptance of responsibility, and resentenced him to 12 months in prison.  George appeals, and we affirm.


2
Relying on United States v. Atlas, 94 F.3d 447, 451-52 (8th Cir.1996), George argues that the district court erred in affording him only a one-level acceptance-of-responsibility reduction.  Because he failed to raise this issue in the district court, we review his sentence for plain error.  We conclude there was no plain error because George's substantial rights were not affected by the one-level reduction.  See United States v. Montanye, 996 F.2d 190, 192 (8th Cir.1993) (en banc) (plain error requires showing that the error affected substantial rights).  Had the district court given him a two-level reduction, George's guidelines sentencing range would have been reduced from 10-16 months to 8-14 months.  A review of the two sentencing proceedings satisfies us that this change would not have affected his sentence.


3
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas